Case 2:18-cv-10029-VAP-MAA Document 41 Filed 06/03/19 Page 1 of 1 Page ID #:165



                                 UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES – GENERAL

  Case No. 2:18-cv-10029-VAP-MAAx                                Date June 3, 2019
  Title Orlando Rouchon, et al. v. County of Los Angeles, et al.



  Present: The Honorable         VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


                BEATRICE HERRERA                                     Not Reported
                  Deputy Clerk                                      Court Reporter


    Attorney(s) Present for Plaintiff(s):                Attorney(s) Present for Defendant(s):
                  None Present                                      None Present


  Proceedings:       MINUTE ORDER (IN CHAMBERS) SETTING TRIAL DATES



       The Court has reviewed the joint Rule 26(f) report filed on May 13, 2019. (Doc.
 No. 35). The Court adopts the following schedule:

      Last date to amend pleadings or add parties:                August 5, 2019
      Last date to conduct settlement conference (ADR #2):        July 29, 2019
      Initial Expert Disclosures:                                 August 12, 2019
      Rebuttal Expert Disclosures:                                August 26, 2019
      All Discovery cutoff:                                       September 9, 2019
      Last date for hearing non-discovery motions:                October 28, 2019
      Pre-trial conference (hearing on motions in limine):        November 25, 2019
                                                                         at 2:30 p.m.
      Trial date (jury trial):                                    December 3, 2019
                                                                         at 8:30 a.m.


        IT IS SO ORDERED.




  Page 1 of 1                         CIVIL MINUTES – GENERAL         Initials of Deputy Clerk vrv
